Mr. Justice Adams delivered the opinion of the court. Appellant sued appellee for compensation for services which he avers he performed for appellee, by appellee’s request, in the sale or exchange of the latter’s real property, and recovered judgment for the sum of $50, which he claims is less than he is entitled to. He moved for a new trial, which the court overruled, and he appealed. The only objection argued by counsel is, that .there is no basis in the evidence for the verdict. The so-called bill of exceptions contains only the evidence. It does not contain a single exception, nor does it contain a motion for a new trial. The only references to a motion for a new trial are in the common-law record, or record proper. The statement by the clerk in the judgment order, or elsewhere in . the record proper, is not sufficient. James v. Dexter et al., 113 Ill. 654; McIntosh v. Barnes, 54 Ill. App. 274. When a motion for a new trial is made and overruled, the motion, the ruling of the court thereon, and an exception to the ruling must appear, in the bill of exceptions; otherwise the ruling will not be reviewed here. James v. Dexter, supra; Graham v. The People, 115 Ill. 566; Firemen’s Ins. Co. v. Peck, 126 Ill. 493; Steffy v. The People, 130 Ill. 98; East • St. L. E. St. R’d Co. v. Cauley, 148 Ill. 490; C. R. I. & P. Ry. Co. v. Town of Calumet, 151 Ill. 512; Van Cott v. Sprague, 5 Ill. App. 99; Schmidt v. Skelly, 9 Ill. App. 532; Cline v. T. St. L. etc. R’d Co., 41 Ill. App. 516; E. St. L. E. • St. R’d Co. v. Cauley, 49 Ill. App. 310; Schwartz v. Kerloosky, 51 Ill. App. 371. The judgment will be affirmed. Affirmed.